Opinion by
Mr. Justice Potter,
The single question raised by this appeal is whether the devise to Mrs. Sallie Pinkerton, in the will of Emily T. Thomas, created a separate use trust. If it did, then the subsequent *142conveyance by herself and her husband, of the land in question, was obviously void. The clauses of the will to which appellant particularly directs attention are the following:
“Second. I give and bequeath to my sisters Jane Wilson and Susan Downing each the sum of five thousand dollars, unto nephews John A. Wilson, Joseph M. Wilson, Henry Wilson, I. H. Downing and nieces Emily Baldwin, Sallie H. Wilson and Susan D. Wilson each the sum of three thousand dollars, and unto my niece Sallie Pinkerton I give and devise my farm situate in Delaware County to and for her own separate use forever.
“Sixth. I give devise and bequeath all the rest residue and remainder of my estate whatsoever and wheresoever -unto my before named two sisters for their own use forever.
“Seventh and lastly. I nominate constitute and appoint my nephew John J. Pinkerton and friend Samuel Elliott the executors hereof and authorize and empower them or the survivor to dispose of any real estate of which I may die seized either at public or private sale when and as may be deemed expedient and to make execute and deliver all such deeds or assurances in the law as may be required to properly vest the title thereof without any purchaser being liable to see to the application or for the misapplication of the purchase money paid or consideration given therefor.”
It will be noticed that the words here used were, “and unto my niece Sallie Pinkerton I give and devise my farm situate in Delaware County, to and for her own separate use forever.” The words are plain, and upon their face indicate an intention to create a separate use for the benefit of Mrs. Pinkerton. The usual form of expression in such cases is “sole and separate use,” but as set forth in Bispham’s Equity, sec. 100:
“ No particular form of words is necessary to create a trust for the benefit of a feme covert. According to the modem English authorities the most apt word to create such a trust is 'separate/ which has a fixed and technical meaning, and which will of itself, exclude the marital rights; whereas the same fixed and technical meaning is not attributable to 'sole.'”
In Massy v. Bowen, L. R. 4 Eng. & Ir. App. 288, the Lord *143Chancellor (Lord Hatherly) said (p. 294): “The common form used by all conveyancers with reference to a separate estate is to use the words ‘sole and separate use.’ That is the common form, which appears in all the books of precedent. The word ‘separate’ is sometimes used alone; but if the word ‘sole’ is used it is never used alone, that I can find in any book or precedent.”
The present chief justice, in Scott v. Bryan, 194 Pa. 41, said (p. 46), “The only reasonable interpretation therefore of the testator’s use of the words ‘ her own separate estate,’ is that he intended to create the estate technically known as one in trust to her separate use.”
In the present case, we agree with the learned judge of the court below, that the language of the will clearly indicated an intent to create a separate trust, which is not made doubtful by anything within the four corners of the will. The opinion of the trial judge is a demonstration of the soundness of the conclusions reached. The assignments of error are overruled, and the judgment is affirmed.